Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/15/2020 has been entered.

Status of Claims
This action is in reply to the amendments and remarks filed on 10/15/2020.
Claims 1-20 are pending.
Claims 1 and 11 have been amended.

Response to Arguments
Applicant’s arguments, with respect to the rejection(s) of claim(s) 1-20 under 35 U.S.C. 103, have been considered but are moot because the arguments do not apply to the current combination of references being used in the current rejection.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-5, 8-15, 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Schoonover et al (US Pub 20140221779) hereinafter Schoonover, in view of Berezhnyy et al (US Pub 20150302722) hereinafter Berezhnyy, and in view of Grube et al (US Pub 20160090097) hereinafter Grube.
Regarding claims 1 and 11, Schoonover teaches a method and system for employee biometric tracking, comprising: at least one processor; and a memory coupled to the at least one processor, the memory including computer executable instructions that cause the at least one processor for (paragraphs 0094, 0146-0151 and Fig. 3 teach devices including at least on processor “coupled” to memory for executing stored “instructions” in order to perform embodiments of the disclosure as described below):
providing to a user a plurality of wearable devices capable of being connected to the user (paragraphs 0060, 0091-0092, and Figs. 1 and 2 teach a “headband unit is worn…[by] the user” (capable of being connected to the user) with “[a]n onboard accelerometer” and a “plurality of EEG and EOG sensors 26a through 26e” (providing to a user a plurality of wearable devices)); 
establishing a predictive engine based on fatigue patterns at a remote management system (paragraphs 0056, 0062-0064, 0096, and Fig. 3 teach an “artificial intelligence (AI) algorithm (predictive engine) [on a processor (at a remote management system)] is trained (established) to distinguish between the NON-REM sleep stages 1-3 [N1-N3] (fatigue patterns), phasic REM and tonic REM stages, and awakenings using single channel EEG/EOG data collected from…sensors”, and data indicative of a “trend towards a light sleep phase (N1)” (fatigue patterns)); 
establishing a wireless connection between the plurality of wearable devices and a mobile device (paragraphs 0059-0060 and 0092 teach “headband unit” including “[a]n onboard accelerometer” and a “plurality of EEG and EOG sensors 26a through 26e” (between the plurality of wearable devices) for measuring and recording data, wherein the “data is wirelessly transmitted (established wireless connection) to a BLUETOOTH.TM.--enabled client device (e.g. smartphone application)” (and a mobile device)); 
collecting by the plurality of wearable devices a plurality of biometric data from the user including blink rate data, head acceleration data, and sleep data, wherein the sleep data includes REM sleep data (paragraphs 0017, 0019, 0060, 0092, and Figs. 1 and 2 teach a “headband unit is worn…[by] the user” including “[a]n onboard accelerometer (wearable devices)…[that] measures (collecting) head movements from the user's forehead (biometric data from the user including…head acceleration data)”, and a “plurality of EEG and EOG sensors 26a through 26e (wearable devices)” that can be used during a “sleep period” for detecting “signals” (biometric data from the user including…sleep data) indicative “a REM sleep stage” (wherein the sleep data includes REM sleep data)); 
receiving by an application stored on the mobile device the plurality of biometric data (paragraphs 0019, 0051, 0059-0060, and 0092 teach “headband unit” sensor detected data (plurality of biometric data), as mapped above, being “wirelessly transmitted to a BLUETOOTH.TM.--enabled client device (e.g. smartphone application)” (receiving by an application stored on the mobile device)); 
inputting, into the predictive engine, biometric data selected from the plurality of biometric data (paragraphs 0017, 0019, 0096, and Fig. 3 teach the detected sensor signals, as mapped above, are processed by “signal conditioners” (biometric data selected from the plurality of biometric data) and then “processe[d]…through the neural network 52” (inputting, into the predictive engine)); 
adjusting a predicted employee behavior pattern based on the sleep data received over time for an employee; 
retraining the predictive engine, in response to and based on the adjusted employee behavior pattern, to update the fatigue patterns; 
determining, by the predictive engine in response to the biometric data and based on the fatigue patterns, whether the user is at, or soon will be at, a fatigue alert level (paragraphs 0060-0064 teach a headband’s sleep stage data trained AI “algorithm” (predictive engine…based on the fatigue patterns) for detecting different sleep stages and/or patterns from sensor signals (in response to the biometric data), where in paragraph 0056, “[t]he headband can be worn while the user is awake and be set to detect (determining, by the predictive engine) this light sleep phase (whether the user is at, or soon will be at, a fatigue alert level) and cause an ‘AWAKE’ alarm stimuli to be presented to the user (fatigue alert level)”); 
creating an alert signal (paragraphs 0056 teaches “[t]he headband can be worn while the user is awake and be set to detect this light sleep phase and cause (creating) an ‘AWAKE’ alarm stimuli (an alert signal) to be presented to the user”); 
displaying the alert signal to the user and to the remote management system (paragraphs 0056 teaches “[t]he headband can be worn while the user is ; 
storing, by the remote management system, an alert event, wherein the alert event includes information comprising biometric data that triggered the alert signal (paragraphs 0122 teaches the processor “processes the EEG, EOG and accelerometer data[,]…issues the DE stimuli (wherein the alert event includes information comprising biometric data that triggered the alert signal)”,  and “stores (storing, by the remote management system) a ‘stimulus supplied’ record (an alert event) as a time-based signal in either the transient memory 46 or the waveform memory 44”); and 
updating the fatigue patterns of the predictive engine for the user based on the alert event.

While Schoonover teaches monitoring sensors for “truck drivers who need to stay awake”, Schoonover does not explicitly teach adjusting a predicted employee behavior pattern based on the sleep data received over time for an employee; retraining the predictive engine, in response to and based on the adjusted employee behavior pattern, to update the fatigue patterns, and updating the fatigue patterns of the predictive engine for the user based on the alert event.
Berezhnyy teaches adjusting a predicted employee behavior pattern based on the sleep data received over time for an employee (paragraphs 0033, 0037-0041, ; 
retraining the predictive engine, in response to and based on the adjusted employee behavior pattern, to update the fatigue patterns (paragraphs 0033, 0038-0041 teach a “machine learning” classifier (predictive engine), for “classifying of sleep stages”, being “already…trained for an average human, but is further trained to fit the specific human (retraining the predictive engine…to update the fatigue patterns)”, from obtained “received body activity data” for a “specific human” (in response to and based on the adjusted employee behavior pattern)).
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to implement Berezhnyy’s teachings of detecting an individual’s body sleep stage data for retraining a machine learning classifier into Schoonover’s teachings of using AI algorithms for classifying body sensor data for alerting “truck drivers” that are “trending towards a light sleep phase” in order to create a classifier that “is highly individualized since the data was obtained from a specific rather than an `average` human” (Berezhnyy, paragraph 0037).
However Berezhnyy does not explicitly teach and updating the fatigue patterns of the predictive engine for the user based on the alert event.
Grube teaches and updating the fatigue patterns of the predictive engine for the user based on the alert event (paragraphs 0014 and 0016 teach “the gathered biometric data (from blocks 202 a-n) and the determined fatigue levels (from blocks 204 .
Additionally, Schoonover at least implies establishing a predictive engine based on fatigue patterns at a remote management system (see mapping above) and displaying the alert signal to the user and to the remote management system (see mapping above), however Grube teaches establishing a predictive engine based on fatigue patterns at a remote management system (paragraph 0020 teaches “The remote computer system 114 (at a remote management system) may analyze the received indications of fatigue level for trends and proactively take action to prevent a fatigued operator from continuing to operate the vehicle.” Paragraph 0016 teaches “the gathered biometric data (from blocks 202 a-n) and the determined fatigue levels (from blocks 204 a-n) from the multiple operations can be statistically analyzed… neural networks trained (establishing a predictive engine) on known fatigue/non-fatigued instances from training data (based on fatigue patterns)…” The engine 114 (at a remote management system) used for analyzing “analyze the received indications of fatigue level for trends” is the predictive engine, paragraph 0016 says the engine may be a neural network.), and 
displaying the alert signal to the user and to the remote management system (paragraph 0020 teaches “indication of fatigue level, warnings, and/or alarms 
storing, by the remote management system, an alert event, wherein the alert event includes information comprising biometric data that triggered the alert signal (paragraph 0020 teaches “For example, a remote computer system 114 may be monitoring the fatigue level of various pilots for an airline. If a particular pilot's fatigue is trending higher such that he is predicted to be unacceptably fatigued before his next-scheduled flight concludes, then the remote computer system 114 can flag the pilot's status and recommend to a scheduler that the pilot be replaced.” The flag and the monitored data are the alert event. The alert event is stored at the remote system 114 at least long enough that trend is noticed and the pilot flagged).
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify using AI algorithms for classifying body sensor data for alerting “truck drivers” that are “trending towards a light sleep phase”, as taught by Schoonover as modified by detecting an individual’s body sleep stage data for retraining a machine learning classifier as taught by Berezhnyy, to include a “remote computer system 114” for neural network training and fatigue intervention displaying as taught by Grube in order to increase safety through alerting detected instances of 

Regarding claims 2 and 12, the combination of Schoonover, Berezhnyy, and Grube teach all the claim limitations of claims 1 and 11, and further teach wherein displaying the alert signal to the user and to the remote management system further includes simultaneously displaying the alert signal to the remote management system (Grube, paragraph 0020 teaches “the remote computer system 114 may recommend that a dispatcher intervene to prevent the vehicle operator from continuing to operate the vehicle (simultaneously displaying the alert signal to the remote management system).” Paragraph 0017 teaches “The output indication of fatigue level can be displayed to the vehicle operator on a computer display screen (displaying the alert signal to the user).” Paragraph 0019-0020 “for an aircraft, the message may instruct the fatigued pilot to land as soon as possible or to turn control over to a non-fatigued pilot or co-pilot. As discussed above, the indication of fatigue level, warnings, and/or alarms can also be forwarded to a remote computer system 114.”).
Schoonover, Berezhnyy, and Grube are combinable for the same rationale as set forth above with respect to claims 1 and 11.

Regarding claims 3 and 13, the combination of Schoonover, Berezhnyy, and Grube teach all the claim limitations of claims 1 and 11, and further teach further comprising storing, by the application, the alert event (Grube, paragraph 0017 .
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify using AI algorithms for classifying body sensor data for alerting “truck drivers” that are “trending towards a light sleep phase”, as taught by Schoonover as modified by detecting an individual’s body sleep stage data for retraining a machine learning classifier as taught by Berezhnyy, to include a “remote computer system 114” for neural network training, fatigue intervention displaying, and processing the fatigue level data as taught by Grube in order to increase safety through alerting detected instances of “fatigue” that “may result in reduced operator performance” and updating models for future fatigue instances (Grube, paragraphs 0001, 0014, and 0020).

Regarding claims 4 and 14, the combination of Schoonover, Berezhnyy, and Grube teach all the claim limitations of claims 1 and 11, and further teach further comprising training the predictive engine using the biometric data that triggered the alert signal and the fatigue patterns for the user, wherein the predictive engine is trained on data specific to the user (Grube, paragraph 0014 teaches “Data points can be gathered in an initial step to create a statistical model and additional data points can be gathered periodically to update the vehicle operator's statistical model” (training the predictive engine), including “a pilot may be prompted to occasionally self-.
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify using AI algorithms for classifying body sensor data for alerting “truck drivers” that are “trending towards a light sleep phase”, as taught by Schoonover as modified by detecting an individual’s body sleep stage data for retraining a machine learning classifier as taught by Berezhnyy, to include a “remote computer system 114” for neural network training as taught by Grube in order to increase safety through updating models for future fatigue instances (Grube, paragraphs 0001 and 0014).

Regarding claims 5 and 15, the combination of Schoonover, Berezhnyy, and Grube teach all the claim limitations of claims 1 and 11, and further teach further comprising producing by the mobile device an audible alert simultaneously with displaying the alert signal to the user (Schoonover, paragraphs 0060 teach “the headband's LEDs are flashed (with displaying the alert signal to the user) in concurrence with sound stimuli played from the client's smartphone device (producing by the mobile device an audible alert simultaneously)”).

Regarding claims 8 and 18, the combination of Schoonover, Berezhnyy, and Grube teach all the claim limitations of claims 1 and 11, and further teach wherein the plurality of biometric data includes at least one biometric data type (Schoonover, paragraphs 0017, 0019, 0060, 0092, and Figs. 1 and 2 teach a “headband unit is worn…[by] the user” including “[a]n onboard accelerometer…[that] measures head movements from the user's forehead (wherein the plurality of biometric data includes at least one biometric data type)”, and a “plurality of EEG and EOG sensors 26a through 26e” that can be used during a “sleep period” for detecting “signals” indicative “a REM sleep stage” (wherein the plurality of biometric data includes at least one biometric data type)).

Regarding claims 9 and 19, the combination of Schoonover, Berezhnyy, and Grube teach all the claim limitations of claims 8 and 18, and further teach wherein the fatigue alert level is a threshold value associated with the at least one biometric data type (Grube, paragraph 0018 teaches “vehicle operator's circadian rhythm may fluctuate, resulting in natural fluctuations in the operator's fatigue level (associated with the at least one biometric data type)…When the indication of fatigue level 328 crosses the threshold line 326 (indicated by arrow 334)…(fatigue alert level is a threshold value)”).
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify using AI algorithms for classifying body sensor data for alerting “truck drivers” that are “trending towards a light sleep phase”, as taught by Schoonover as modified by detecting an individual’s body sleep stage data for 

Regarding claims 10 and 20, the combination of Schoonover, Berezhnyy, and Grube teach all the claim limitations of claims 1 and 11, and further teach wherein the predictive engine is a neural network (Schoonover, paragraphs 0094-0096 teach determining a user’s sleep stages with an “artificial neural network” (wherein the predictive engine is a neural network)).

Claims 6-7 and 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Schoonover et al (US Pub 20140221779) hereinafter Schoonover, in view of Berezhnyy et al (US Pub 20150302722) hereinafter Berezhnyy, and in view of Grube et al (US Pub 20160090097) hereinafter Grube, in view of Davis et al (US Pub 20150015400) hereinafter Davis.
Regarding claims 6 and 16, the combination of Schoonover, Berezhnyy, and Grube teach all the claim limitations of claims 5 and 15, and further teach further comprising producing by the mobile device a…alert simultaneously with displaying the alert signal to the user (Schoonover, paragraphs 0060 teach “the headband's LEDs are flashed (with displaying the alert signal to the user) in concurrence with sound stimuli played from the client's smartphone device (producing by the mobile device an alert simultaneously)”).
However Schoonover does not explicitly teach vibratory alert.
vibratory alert (paragraph 0021 “steps are taken to alert the operator using a signaling device, e.g. by making a sound using a speaker or other audio device, flashing a light, vibrating a component (e.g. seat or steering wheel)…” (producing by the mobile device a vibratory alert)).
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify using AI algorithms for classifying body sensor data for alerting “truck drivers” that are “trending towards a light sleep phase”, as taught by Schoonover as modified by detecting an individual’s body sleep stage data for retraining a machine learning classifier as taught by Berezhnyy, as modified by a “remote computer system 114” for neural network training and fatigue intervention displaying as taught by Grube, to include a vibrating component to alert a fatigued driver as taught by Davis in order to increase methods of alerting a fatigue driver for optimum safety (Davis, paragraph 0021).

Regarding claims 7 and 17, the combination of Schoonover, Berezhnyy, and Grube teach all the claim limitations of claims 1 and 11, and further teach further comprising producing by the mobile device a…alert simultaneously with displaying the alert signal to the user (Schoonover, paragraphs 0060 teach “the headband's LEDs are flashed (with displaying the alert signal to the user) in concurrence with sound stimuli played from the client's smartphone device (producing by the mobile device an alert simultaneously)”).
However Schoonover does not explicitly teach vibratory alert.
vibratory alert (paragraph 0021 “steps are taken to alert the operator using a signaling device, e.g. by making a sound using a speaker or other audio device, flashing a light, vibrating a component (e.g. seat or steering wheel)…” (producing by the mobile device a vibratory alert)).
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify using AI algorithms for classifying body sensor data for alerting “truck drivers” that are “trending towards a light sleep phase”, as taught by Schoonover as modified by detecting an individual’s body sleep stage data for retraining a machine learning classifier as taught by Berezhnyy, as modified by a “remote computer system 114” for neural network training and fatigue intervention displaying as taught by Grube, to include a vibrating component to alert a fatigued driver as taught by Davis in order to increase methods of alerting a fatigue driver for optimum safety (Davis, paragraph 0021).

Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Pugh et al (US Pub 20170112433) teaches training a system controller’s algorithm on “general characteristics of eyelid movement” and REM sleep and then update the algorithms from user new data.

Conclusion
13.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CLINT MULLINAX whose telephone number is 571-272-3241.  The examiner can normally be reached on Mon - Fri 8:00-4:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexey Shmatov can be reached on 571-270-3428.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/C.M./Examiner, Art Unit 2123                                                                                                                                                                                                        
/MICHAEL J HUNTLEY/Primary Examiner, Art Unit 2116